DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-4 and 16 are pending.
	Claims 5-15 have been cancelled.
	Claims 1, 3 and 4 have been amended.
	Claim 16 has been added.
	Claims 1-4 and 16 are examined on the merits.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	The claimed invention is directed to non-statutory subject matter.  The claim(s) 1-4 and 16 does/do not fall within at least one of the four categories of patent eligible subject matter because they read on a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract) without significantly more.
	The claimed invention (claims 1-4 and 16) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract) without significantly more. The claim(s) recite(s) a method for detecting the presence and/or amount of plasma membrane citrate transporter (pmCiC) in a tissue or blood sample from a subject, wherein the presence and/or amount of said pmCiC is indicative that the subject has cancer and/or cancer aggressiveness and/or cancer severity. This judicial exception is not integrated into a practical application because gathering information and observing the amount and/or level of a candidate cancer biomarker, such as a pmCiC molecule within a tissue or blood sample from a subject required to use the correlation does not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not recite something significantly different than a judicial exception. 
	The rationale for this determination is explained below, as well as the analysis as set forth in the 2019 Guidance is as follows:
	Step 1: Yes, claims 1-4 and 16 are drawn to a method which is one of the four statutory categories, a process.
	Step 2A, prong 1: Yes, the claims recite/describe/set forth a judicial exception.  Claim 1 describes the relationship between the presence and/or amount of pmCiC in a subject’s tissue or blood sample, wherein the expression of the pmCiC molecule within the subject’s sample is indicative of the subject has cancer and/or cancer aggressiveness and/or degree of the severity of the cancer.
	Step 2A, prong 2: No, the judicial exception is not integrated into a practical application.  The claims do not rely on or use the exception here.  Once the presence and/or amount of pmCiC is detected in the said samples there are no additional elements or combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  
	Step 2B:  there is no inventive concept present in the clams.  The steps of measuring, determining the level of pmCiC protein in a tissue or blood sample is established by well understood, routine conventional methods, and in addition they are pre-solution activity, i.e. data gathering necessary to perform the correlation. The claims and steps inform one of ordinary skill in the art they have cancer and/or an aggressive cancer and/or severity of cancer once pmCiC is measured in the said biological samples from the subject. The claims do not recite additional elements that amount to significantly more than the judicial exception. Accordingly, these claims are not be eligible under step 2A or step 2B.   
Claims 1-4 and 16 are drawn to a non-statutory method having a "natural principle" as a limiting element or step without reciting additional elements/steps that integrate the natural principle into the claimed invention such that the natural principle is practically applied, and are sufficient to ensure that the claim amounts to significantly more than the natural principle itself. In the instant case, the "natural principle" is: detecting the presence and/or any amount of pmCiC in a tissue or blood sample from a subject correlates with said subject having a cancer and/or aggressive cancer and/or severe cancer.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because assaying for the candidate cancer biomarker does not add significantly more and is not an inventive concept. Because methods for making such determinations were well known in the art, these steps simply tell researchers to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field.  Such activities are normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such law. Detection of complexes comprising candidate cancer biomarkers have been observed by applicant but not engineered by applicant. The claims do not add significantly more to the natural phenomenon because the claims do not require a novel reagent, apparatus of incorporate a novel treatment based on the correlation. 
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Recited elements such as “determining” and “measured”, based on the natural principle impose no meaningful limit on the performance of the claimed invention. As set forth the claims do not impose meaningful limits on the performance of the claimed invention. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas). Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the recited natural principle. The claims do not "practically apply" the natural principle; rather, the claims "simply inform" the natural principle to one performing routine active method steps and do not amount to significantly more than the natural principle itself.  Thus the technology used by the instant claims is well-known in the art and does not contribute significantly more to the judicial exception. See the 2019 Revised Patent Subject Matter Eligibility Guidance and Federal Register https://www.federalregister.gov/documents/2019/10/18/2019-22782/october-2019-patent-eligibility-guidance-update; and FDsys.gov.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-4 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazurek et al. (European Molecular Biology Organization 11(6): 431-437, published online 7 May 2010/ IDS reference #34 submitted February 22, 2021). Mazurek discloses pmCiC expression in human benign prostatic hyperplasia (BPH) tissue, see page 432, 2nd column, full paragraph; and Figure 5 on page 436.  There was “[i]mmunohistochemical staining of BPH tissue with an antibody against pmCiC (A)”, see Figure 5 caption on page 436.
	The pmCiC protein amount detected was strongest in the apical membrane of epithelial cells of the prostate tissue with little immunoreactivity in the surrounding stroma, see Figure 5 caption on page 436. “Breast non-malignant tissue sections used as control showed no staining with the pmCiC antibody (data not shown).”, see last sentence in column 2 on page 432.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831. The Examiner works a flexible schedule, however she can generally be reached 8AM-7PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



November 1, 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643